UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2271


ZEENIA S. SATTI,

                  Plaintiff - Appellant,

             v.

BANK OF AMERICA, N.A.; BANK OF AMERICA CORPORATION,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-01008-LMB-IDD)


Submitted:    April 23, 2009                 Decided:   April 29, 2009


Before MICHAEL and DUNCAN, Circuit Judges. *


Affirmed by unpublished per curiam opinion.


Zeenia Satti, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




     *
       The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d).
PER CURIAM:

            Zeenia     Satti    appeals     the   district       court’s    order

dismissing her civil action with prejudice.                We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.                  Satti v. Bank of

America,    N.A.,    No.   1:08-cv-01008-LMB-IDD        (E.D.     Va.    Oct.   7,

2008).     We dispense with oral argument because the facts and

legal    contentions    are    adequately    presented    in     the    materials

before   the   court   and     argument   would   not    aid    the    decisional

process.

                                                                         AFFIRMED




                                      2